Terral, J.,
delivered the opinion of the court.
The appellant, being a storekeeper in Tupelo of many years” business, was indicted, under sec. 3, chapter 104, of the acts of 1900, for conniving at the sale of vinous and spirituous liquors in said storehouse, and was convicted. The proof tended to show that Oarnathan bought in said storehouse of T. E. Gardner, a clerk of appellant, a flask of liquor, under circumstances indicating that its sale was a part of the business of the store. The appellant was not shown to be at or about the storehouse at the time of the sale, but the statute provides that a sale of liquor in the building owned by another shall constitute presumptive evidence that the owner or occupant connived at such sale, unless said owner or occupant give notice thereof to some *352conservator of the peace. The appellant gave no notice, nor .did he testify in the case. Doty testified that Gardner sold to Carnathan what appeared to be a flask of whisky, and,, as evidence as to what the contents of the flask were, Doty told how thereafter Gardner pleaded with him not to report his act or conduct to the grand jury; and this piece of evidence was strenuously objected to by Carroll. But it was entirely competent to show that what Gardner sold to Carnathan was whisky, and the pleading of Gardner with Doty not to report the matter to the grand jury was a necessary part of the proof that what he sold to Carnathan was-whisky. And in this aspect of the matter, there can be no objection to the evidence given by Doty. It was essential to prove not only that Carroll connived at the sale of liquor in his storehouse, but that Gardner made a sale of liquor there; and the evidence of Doty as to what Gardner said after the sale was competent evidence to show that the article sold Carnathan was whisky, both as affecting his own guilt in selling the liquor, and the guilt of Carroll in conniving at such sale.
2. Preceding the trial, appellant pleaded that he had been jointly indicted with Gardner for, tried and acquitted of, making a sale of spirituous liquors to Carnathan, based upon the same sale as that which is the foundation of this prosecution, to which a demurrer had been sustained; and this ruling is alleged as error. The trial and acquittal pleaded in bar of this prosecution were in fact no bar, because an acquittal on the former indictment did not preclude his guilt under the present one. Conniving at a sale of whisky was a different and distinct thing from making the sale itself, and we think there is no error in the ruling of the court in this regard. Other objections are made, but we find nothing of which appellant can reasonably complain. Affirmed.